 Case 1:19-cv-00492-BMC Document 14 Filed 07/15/19 Page 1 of 6 PageID #: 55




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------   X
 YOSEF LOWENBIEN,                                              :
 on behalf of herself and all others similarly                 :
 situated,                                                     :
                                                               :   MEMORANDUM
                                                               :   DECISION AND ORDER
                                       Plaintiff,              :
                                                               :   19-cv-492 (BMC)
                        - against -                            :
                                                               :
 TRANSWORLD SYSTEMS, INC.,                                     :
                                                               :
                                       Defendant.              :
 -----------------------------------------------------------   X

COGAN, District Judge.

        Plaintiff claims that defendant’s communications with him violate the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. This case is before the Court on defendant’s

motion to dismiss for failure to state a claim. For the reasons below, defendant’s motion to

dismiss is granted.

                                      SUMMARY OF COMPLAINT

        Plaintiff entered into a contract with E-ZPass, an electronic payment service in which

customers use a transponder in their cars to pay tolls. Customers associate a credit card with

their E-ZPass accounts that would replenish the balance on a monthly basis. E-ZPass allows

customers to continue to use E-ZPass facilities with a negative balance for up to 60 days and

make back payments if a transponder was not working properly.

        Plaintiff incurred a fee because he did not pay E-ZPass. Defendant’s representative then

called plaintiff to attempt to collect the debt, but plaintiff attempted to dispute the debt. The
 Case 1:19-cv-00492-BMC Document 14 Filed 07/15/19 Page 2 of 6 PageID #: 56



representative stated that plaintiff must put his dispute in writing and there must be a reason for

the dispute. Defendant also sent plaintiff a debt collection letter that misstated the actual amount

of the debt, did not itemize the charges, and did not explain the amount of the debt. Plaintiff

claims that defendant’s practices violated the FDCPA.

                                           DISCUSSION

       The usual standards for deciding a Rule 12(b)(6) motion – as developed in Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009), Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), and

their progeny – “shed[] little light in FDCPA cases, including this one ... .” Meintzinger v. Sortis

Holdings, Inc., 18-cv-2042, 2019 WL 1471338, at *2 (E.D.N.Y. April 3, 2019). These usual

standards focus on whether a plaintiff has filed a well-pleaded complaint, i.e. “the plaintiff must

provide the defendant with sufficient facts to suggest that the specific violation of law actually

happened, and how, such that the defendant has adequate notice of the claims against him.”

Alharbi v. Miller, 368 F. Supp. 3d 527, 560 (E.D.N.Y. 2019). But the primary issue in this case

relates to a separate requirement of Rule 12(b)(6), that the complaint “state[s] a legally

cognizable claim for relief.” Id. “A complaint could include a wealth of specific and particular

facts, which would otherwise meet the standard for plausibility, but in some instances, no

amount or combination of those facts could ever give rise to a violation of law.” Id.

       This case illustrates the latter circumstance, where regardless of the particularity of the

allegations in the complaint, plaintiff has failed to state a claim because he has failed to allege

that defendant attempted to collect a debt under the FDCPA. The FDCPA defines “debt” as “any

obligation or alleged obligation of a consumer to pay money arising out of a transaction in which

the money, property, insurance, or services which are the subject of the transaction are primarily

for personal, family, or household purposes, whether or not such obligation has been reduced to


                                                  2
 Case 1:19-cv-00492-BMC Document 14 Filed 07/15/19 Page 3 of 6 PageID #: 57



judgment.” 15 U.S.C. § 1692(a)(5) (emphasis added). The E-ZPass “debt” at issue here was

neither the subject of a transaction nor was it primarily for personal, family, or household

purposes.

       First, since “the ‘transaction’ from which the obligation to pay money arises must, by

definition, be one that is consensual in nature,” the Second Circuit has “h[e]ld that money owed

as a result of theft is not an obligation or alleged obligation of a consumer to pay money arising

out of a transaction and, therefore, does not constitute a debt for purposes of the FDCPA.”

Beauvoir v. Israel, 794 F.3d 244, 247-48 (2d Cir. 2015) (internal quotation marks omitted). In

Beauvoir, the alleged “debt” was money owed is a result of the consumption of unmetered gas,

because the debtor/plaintiff had unlawfully tampered with the utility’s gas meter.” Here, the

alleged “debt” is money owed as a result of plaintiff not paying E-ZPass, which effectively

allowed plaintiff to use toll roads for free. Just like in Beauvoir, the E-ZPass “debt” was more

akin to theft than to a consensual agreement, and was not the result of a “transaction” under the

FDCPA. See Beggs v. Rossi, 145 F.3d 511, 512 (2d Cir. 1998) (“The relationship between

taxpayer and taxing authority does not encompass that type of pro tanto exchange which the

statutory definition envisages.”) (internal quotation mark omitted); Yazo v. Law Enf't Sys., Inc.,

08-cv-03512, 2008 WL 4852965, at *3 (C.D. Cal. Nov. 7, 2008) (“to the extent a driver does not

have intent or does not have means to pay for use of the toll road, yet uses the toll road anyway,

that use constitutes theft, and is not a consensual transaction that gives rise to ‘debt’ under the

FDCPA.”).

       Second, even if plaintiff owed money as a result of a “transaction” under the FDCPA, it

was not primarily for personal, family, or household purposes. To the contrary, what plaintiff

“receives in exchange for the payment of highway tolls is not the private benefit of a personal,



                                                  3
 Case 1:19-cv-00492-BMC Document 14 Filed 07/15/19 Page 4 of 6 PageID #: 58



family, or household service or good but the very public benefit of highway maintenance and

repair.” St. Pierre v. Retrieval-Masters Creditors Bureau, Inc., 898 F.3d 351, 363 (3d Cir. 2018)

(internal quotation marks omitted). Although certain individual E-ZPass customers may be more

interested in gaining access to tolled highways than in funding infrastructure, the relevant inquiry

is not “whether, subjectively, an individual chooses to enter into the transaction primarily for his

own personal purposes” but rather “whether, objectively, the subject of the transaction … is

primarily for personal purposes.” Id. at 363-64.

       It would be unworkable to allow the personal goals of each individual FDCPA plaintiff to

control whether a given transaction is “primarily for personal, family or household purposes,”

since there would then be satellite litigation about the actual intentions of each plaintiff when

entering into a potential transaction. Avoiding such satellite litigation is one of the advantages of

the use of an objective rather than a subjective standard under the FDCPA for assessing debt

collection letters, which are assessed from the perspective of the “least sophisticated consumer.”

See Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993).

       Plaintiff’s arguments to the contrary are not persuasive. Plaintiff contends that E-ZPass

has effectively agreed to extend credit to its customers because it allows them to continue to use

its services despite not paying for them. However, the mere fact that an E-ZPass transponder

continues to operate even when consumers do not pay E-ZPass is not a sign that E-ZPass has

consented to extend credit to its customers. To hold otherwise would be to punish E-ZPass for

being lenient with customers by subjecting it to the demanding and costly regulatory regime that

the FDCPA has become. See Ocampo v. Client Services, Inc., 18-cv-4326, 2019 WL 2881422

(E.D.N.Y. July 3, 2019).




                                                   4
 Case 1:19-cv-00492-BMC Document 14 Filed 07/15/19 Page 5 of 6 PageID #: 59



        Plaintiff also contends that his obligations to E-ZPass could not constitute theft because

they were contractual in nature, and therefore constitute “debt” under the FDCPA. However, the

obligation at issue here is not merely the obligation arising from plaintiff’s underlying contract

with E-ZPass but rather plaintiff’s failure to pay for his use of the roads. Since plaintiff had an

obligation to pay the tolls when he used the roads regardless of whether he used E-ZPass to pay

those tolls, the obligation was not contractual in nature, and plaintiff’s failure to pay the toll is

thus more akin to theft than to breach of contract. See Yazo, 2008 WL 4852965, at *3.

        Relatedly, plaintiff observes that he was not compelled to use E-ZPass but rather could

have paid in cash when paying the tolls that gave rise to this action. However, it is irrelevant

whether, to access a given highway, plaintiff could have paid in cash or with E-ZPass.

Regardless of whether plaintiff had alternatives to E-ZPass, he chose to use E-ZPass to pay the

tolls. His failure to pay is not a “transaction” as neither E-ZPass nor the relevant transportation

authority would consent to plaintiff’s use of a highway without paying the toll. See Beauvoir,

794 F.3d at 247 (“[Under the FDCPA] the ‘transaction’ from which the obligation to pay money

arises must, by definition, be one that is consensual in nature.”).




                                                   5
    Case 1:19-cv-00492-BMC Document 14 Filed 07/15/19 Page 6 of 6 PageID #: 60




                                                 CONCLUSION

         Defendant’s [11] motion to dismiss is granted. The Clerk is directed to enter judgment in

favor of defendant, dismissing the complaint. 1

SO ORDERED.
                                                      Digitally signed by Brian
                                                      M. Cogan
                                                       ______________________________________
                                                                     U.S.D.J.

Dated: Brooklyn, New York
       July 15, 2019




1
  The procedural posture of this case raises the specter of one-way intervention, i.e. the risk that “potential class
members [are] waiting on the sidelines to see how the lawsuit turns out and, if a judgment for the class is entered,
intervening to take advantage of the judgment.” Brecher v. Republic of Argentina, 806 F.3d 22, 26 (2d Cir. 2015).
However, the decision to decide the merits of a case “before acting on class certification [is] well within the
discretion of the district court, particularly [if plaintiff] never moved to certify the purported class.” Schweizer v.
Trans Union Corp., 136 F.3d 233, 239 (2d Cir. 1998). Here, defendant – the party who would be most harmed by
potential class members’ one-way intervention – filed a motion to dismiss and plaintiff has not moved to certify the
purported class. The Court therefore finds that it is appropriate to resolve the motion to dismiss before plaintiff
moves to certify the purported class. See Schwarzschild v. Tse, 69 F.3d 293, 295 (9th Cir. 1995).


                                                           6
